Citation Nr: 0931725	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04 32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her sister




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1991 to 
January 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal was previously before the Board in February 2008.  
At that time the Board reopened the claim for service 
connection for a seizure disorder, and remanded both claims 
for additional development.  The case has been returned to 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in regards to the 
Veteran's claims.  

The Veteran testified that she received psychiatric treatment 
while on active duty.  As these types of records are not 
always included with service treatment records, the Veteran 
should be asked to identify the facility where she received 
such treatment.  Thereafter, an attempt to obtain such 
records should be made.

As requested in the prior remand, the AMC obtained the 
Veteran's service personnel file.  No additional service 
treatment records were received.  The Board instructed the 
AMC to attempt to obtain the Veteran's records under the 
Veteran's then married last name in the February 2008 remand 
as noted on her DD Form 214.  The AMC requested these records 
under the Veteran's maiden name.  Although it is likely that 
that a request using the correct Social Security number was 
sufficient (as the personnel file was received using that 
number), another attempt to obtain additional service 
treatment records should be made with her married last name 
(Grimes) noted in the request.  

Private treatment records from the Cherry Hospital show that 
the Veteran was initially treated for a psychiatric problem 
in September 1988.  At that time she was diagnosed with a 
psychotic disorder, not otherwise specified.  The Veteran was 
treated at Cherry Hospital again in October 1988; the Veteran 
spent 10 days in treatment in her initial visit, and more 
than a month during her second visit.  Treatment records from 
the Veteran's September 1988 stay noted that the admitting 
physician gave a psychiatric impression of a schizophreniform 
disorder.  She was diagnosed with schizophrenia in 1998 at 
Tidelands Mental Health Center.  An October 2000 record from 
Tidelands noted that the Veteran was diagnosed with paranoid 
schizophrenia in 1989.

The Veteran and her sister participated in a videoconference 
hearing before the undersigned Veteran's Law Judge in 
December 2007.  The Veteran testified she was diagnosed with 
schizophrenia in 1998 at the "Collins" Mental Health Center 
in Washingtonville.  While it appears that "Tidelands" 
(where records show she was treated in 1998) may have been 
misconstrued as "Collins" on transcription of the hearing, 
the Veteran should be asked to provide an authorization for 
release of records if she was treated at a Collins Mental 
Health Center.

During her treatment with VA physicians the Veteran indicated 
that she first had visual and auditory hallucinations when 
she was stationed in Korea.  In September 2008 a VA physician 
called these hallucinations the Veteran's "first psychotic 
break."  However, the medical evidence of record clearly 
establishes that she was treated for a psychotic disorder in 
1988, prior to active duty.  Moreover, while the Veteran 
testified that the pre-service treatment was for an eating 
disorder and not schizophrenia, the medical evidence 
establishes that her testimony on that point is not credible.  

Her service treatment records currently of record show no 
findings of a psychiatric disorder, although she was noted to 
have a possible psychosomatic illness when complaining of 
fatigue in November 1991, and reported feeling nervous in 
December 1992 when being seen for flu.  Thus, the Board finds 
that a VA psychiatric examination should be provided to 
determine whether the Veteran's prior psychiatric disorder 
was aggravated during service.  In this regard, a pre-
existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of a veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).

Lastly, with respect to the Veteran's claim of entitlement to 
service connection for a seizure disorder, the Board has 
determined that this issue is inextricably intertwined with 
the issue of service connection for schizophrenia, in so far 
as the Veteran claims a seizure disorder is a result of the 
prescription medication taken for schizophrenia.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to advise what 
facility treated her on active duty for 
her psychiatric symptoms.  If such 
treatment was provided by a private 
physician, she should provide the 
appropriate authorization form for such 
records to be obtained.  If sufficient 
information is provided, the records 
should be requested from the appropriate 
facility/treatment provider.  

2.  Ask the Veteran to provide the 
appropriate release to obtain private 
treatment records from the Collins Medical 
Center.  After receiving the releases, 
request those records and associate any 
obtained records with the claims file.

3.  Request the Veteran's service 
treatment records utilizing the Veteran's 
married name (Grice).  Associate with the 
claims file any records obtained or 
negative responses received.

4.  After the above development, the 
Veteran should then be afforded a VA 
psychiatric examination to determine 
whether the Veteran's schizophrenia that 
was diagnosed prior to service was 
aggravated by service.  All necessary 
tests should be performed.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the preexisting psychiatric disorder 
underwent an increase in severity of the 
underlying disorder during service, or 
whether any complaints documented during 
service represent no more than an 
exacerbation of symptoms.  If the examiner 
determines there was an increase in the 
severity of the underlying psychiatric 
disorder, the examiner should provide an 
opinion on whether that increase was due 
to the natural progression of the 
disorder.  The rationale for any opinion 
expressed should be set forth.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



